DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 claim a memory device embedded in the rotary steerable system.  The limitation is not disclosed in the specification.  The specification recites in paragraph 0041,  “The trajectory plan of the wellbore 12 (e.g., from the well plan 303) may be embedded in the memory of the rotary steerable system 71”.  There is no mention in the specification that the memory device itself is embedded in the rotary steerable system.
Claims 2-8 depend from claim 1 and claims 10-15 depend form claim 9 and likewise fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9,12-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Jeffryes 20150101863 and Panchal et al. 20130048383.  
Referring to claims 1,9,16-17, Zalluhoglu discloses a system and method  comprising: a sensor (126) positionable within a wellbore to detect a position and attitude of a drill bit within the wellbore; a rotary steerable system (640, see fig. 6)  positionable within the wellbore to steer the drill bit; a processing device ( 200, see paragraph 0032)  positionable to communicatively couple to the sensor and the rotary steerable system; and a memory device (240) comprising instructions that are executable by the processing device for causing the processing device to: receive sensor signals from the sensor; compute a wellbore trajectory error between (i) the position of the drill bit and a well plan position and (ii) the attitude of the drill bit and a well plan attitude (measurements are taken of inclination azimuth and depth  which is used to determine trajectory errors); and a command (see figure 6, at 630) is determined from the trajectory error (see paragraph 0058) and  transmit a command (see fig 6, at 630)  to the rotary steerable system (640) to steer the drill bit.   Zalluhoglu  further discloses using a predetermined wellbore plan (610). Zalluhoglu does not specifically disclose  the memory  is located in the rotary steerable system, storing a wellbore plan, computing the wellbore trajectory error while the rotary steerable system is downhole within the well, determine an inclination set-point change command, an azimuth set-point change command, or both using the wellbore trajectory error; and transmit the inclination set-point change command and the azimuth set-point change command to the rotary steerable system to steer the drill bit. Jeffryes teaches storing a wellbore plan in memory ( see paragraph 0065 predetermined drill path is stored located in memory 708) and the computing system 700 ( where memory 708 is located) may be within the rotary steerable tool 140 (see paragraph 0054) .  Jeffryes further the rotary steerable tool is a part of the  downhole tool 100 (see paragraph 0022)  and that both determining the orientation of the tool 100 downhole and  controlling the rotary steerable tool downhole saves time (see paragraph 0069).   Panchal teaches determine an inclination set-point change command, an azimuth set-point change command, using the wellbore trajectory error (see paragraph 0022 and 0023 control inputs Uinc and Uazi are determined from trajectory errors); and transmit the inclination set-point change command and the azimuth set-point change command to steer a drill bit ( inputs are sent to controller to control direction of bit) which would minimize the trajectory error to adhere to the well plan.. Panchal teaches the method of determining steering the drill bit  help to minimized  strain energy is ( see paragraph 0027, and fatigue life of threads of the drill pipe is improved (see paragraph 0028).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu to have the memory  is located in the rotary steerable system, storing a wellbore plan, computing the wellbore trajectory error while the rotary steerable system is downhole within the well, determine an inclination set-point change command, an azimuth set-point change command, or both using the wellbore trajectory error; and transmit the inclination set-point change command and the azimuth set-point change command to the rotary steerable system to steer the drill bit in view of the teachings of Jeffryes and Panchal to help minimize strain energy and improve thread life of the drill pipe and to save time.
Referring to claims 4 and 12, Zalluhoglu, as modified by Jeffryes and Panchal, teaches the rotary steerable system maintains an inclination angle and an azimuth angle until a new inclination set-point change command and a new azimuth set-point change command are received at the rotary steerable system ( Panchal teaches IAH hold apparatus 114 to hold inclination and azimuth targets).  
Referring to claims 5 ,13 and 19, Panchal of the combination teaches  determining the inclination set-point change command and the azimuth set-point change command accounts for a response depth2019-IPM-103614 U1 US19/22Attorney Docket No. 061429-1159306 comprising a spatial delay, a telemetry delay, a closed-loop borehole propagation dynamics delay, or a combination thereof ( see paragraph 0041 -0042 lags in the IAH controller are taken into account).  
Referring to claims 6-7,14-15 and 20, Zalluhoglu discloses the position of the drill bit comprises an indication of a true vertical depth and a lateral distance  and the attitude of the drill bit comprises an indication of an inclination angle and an azimuth angle of the drill bit ( see paragraph 0061 inclination, azimuth and drilled depth are measured).  

Claims 2-3,8, 11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Jeffryes 20150101863 and Panchal et al. 20130048383, as applied to claims 1,9 and 16 and further in view of WO 2018144170 to Zhao et al. 
Referring to claims 2 and 18, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic regulator (LQR) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal and Jeffryes, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic regulator (LQR) control approach in view of the teachings of Zhao in order to minimize drilling cost.
Referring to claim 3 and 11, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined by minimizing a performance index.  Zhao teaches using a cost function which is a type of performance index can be used to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal and Jeffryes, to  have the inclination set-point change command and the azimuth set-point change command determined by minimizing a performance index in view of the teachings of Zhao in order to minimize drilling cost.
Referring to claim 8, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic Gaussian (LQG) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal and Jeffryes, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic  Gaussian (LQG) control approach in view of the teachings of Zhao in order to minimize drilling cost.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Jeffryes 20150101863 and Panchal et al. 20130048383, as applied to claim 9,  and further in view of Diao et al. 20050268063 . 
Referring to claim 10, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to an infinite horizon discrete time linear-quadratic regulator (LQR) control approach. Diao teaches using a cost function comprising a linear quadratic regulator  controller where optimization is performed over infinite time (see paragraph 0100).  Diao  this this type of linear quadratic regulator controller is used to employed to minimize costs (see paragraph 0100).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal and Jeffryes, the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to an infinite horizon discrete time linear-quadratic regulator control approach in view of the teachings of Diao in order to minimize drilling cost.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672